Beasley, Judge,
concurring specially.
I concur, but only because it states the law in Georgia as set out in Carusos v. Briarcliff, Inc., 76 Ga. App. 346, 351 (2) (45 SE2d 802) (1947). The indirect nature ascribed to these damages, which are actually the primary damages allegedly incurred because of the breach, is rather obfuscating and the distinction difficult of application.
I would urge following instead the rule set out in the Restatement, Property, Second, “Damages” § 10.2: “If the tenant is entitled to recover damages from the landlord for his failure to fulfill his obligations under the lease, . . . damages may include one or more of the following items as may be appropriate so long as no double recovery is involved: ... (5) if the use of the leased property contemplated by the parties is for business purposes, loss of anticipated business profits proven to a reasonable degree of certainty, which resulted from the landlord’s default, and which the landlord at the time the lease was made could reasonably have foreseen would be caused by the default;
*119Decided May 28, 1987.
Dana L. Jacket, for appellant.
Michael V. Elsberry, Stephen B. Schrock, for appellee.
Georgia law does provide as a fundamental principle that: “Damages recoverable for a breach of contract are such as arise naturally and according to the usual course of things from such breach and such as the parties contemplated, when the contract was made, as the probable result of its breach.” OCGA § 13-6-2.
It certainly appears, from the express covenant in the lease, that the parties contemplated loss of profits to the tenant in the event the exclusivity feature of the lease was violated by the landlord, as profits were the purpose for the tenant’s leasing the premises in the first place. To say that they may be considered “indirectly” blurs the gravity of the real loss, for now the tenant has premises which produce a significantly reduced revenue (or at least we must assume, in this summary judgment posture of the case). That leasehold had a particular earning capacity during its term which assertedly has been diminished because of an incursion by the landlord. See Hayes v. City of Atlanta, 1 Ga. App. 25, 32 (6) (57 SE 1087) (1907).
Plaintiff still has the leasehold, so it is presumably of some value to it although it may have no value in the marketplace to another travel agency. And is the jury to determine what the market value was, at the time of the breach, and then again as a consequence of the breach? It is hard to discern how this would be arrived at.
Of course, if lost profits are to be recovered, whether directly or “indirectly,” they will have to be proved with sufficient certainty and plaintiff will have to show that they are a result of the breach, that is, that the clients and prospective clients were lost because of the proximity of the competitor.